DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Amendment
	The amendment filed 9/1/2022 does not place the application in condition for allowance.
	The previous art rejections over Tsuchida are withdrawn due to Applicant’s arguments.
	New rejections follow.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0287324 to Tsuchida (of record), and further in view of US PGPub 2013/0266842 to Woehrle.
	Regarding claims 1, 2, 5-8, 17, and 18, Tsuchida teaches a positive electrode active material (Fig. 1, ¶0036) comprising
a lithium manganese-based oxide, in a form of a particle 1 (¶0068)
a lithium ion conductive glass-ceramic solid electrolyte layer 2 formed on a surface of the particle 1 (¶0047, 0049-0053 describe the glassy and crystal nature of the solid electrolyte layer), wherein the lithium ion conductive glass-ceramic solid electrolyte layer contains Li2S-SiS2-LixMOy, where M may be Si in an embodiment (¶0052, 0053, 0055, 0057).
Tsuchida teaches embodiments of a lithium manganese-based oxide with the chemical formula LiMn-O2  and LiNi1/3Co1/3Mn1/3O2 (¶0068), and generally teaches a chemical formula of LixMyOz, where M is at least one of a group including Mn, Co, Ni, V, and Fe, x ranges from 0.02 to 2.2, y ranges from 1 to 2, and z ranges from 1.4 to 4. Therefore, a skilled artisan would understand that Tsuchida’s general chemical formula includes lithium-rich manganese-based oxides with at least one element M that is Co, Ni, V, or Fe, and the ranges of Tsuchida’s parameters x, y, z overlap the claimed parameters x, y, z of formula (1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
While Tsuchida teaches that the glass-ceramic solid electrolyte layer can comprise Li2S-SiS2-LixSiOy, in an embodiment, the reference does not specifically teach that the glass-ceramic solid electrolyte layer contains Li2S-SiS2-Li4SiO4, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include such a glass-ceramic because Woehrle teaches that it would have merely required the choice of a known material for its art-recognized purpose (¶0029, 0062). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Per claim 2, modified-Tsuchida teaches the limitations of claim 1. For the same reasons as described above, Tsuchida renders the claimed formula (2) obvious.
Per claims 5 and 6, modified-Tsuchida teaches the limitations of claim 1. The ionic conductivity of the lithium ion conductive glass-ceramic solid electrolyte layer is 1x10-4 S/cm or more at room temperature (¶0048). Further, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to optimize the ionic conductivity of the solid electrolyte layer based on known parameters (¶0016, 0018, 0020). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Per claim 7, modified-Tsuchida teaches the limitations of claim 1. The content of lithium ion conductive glass-ceramic solid electrolyte layer includes 1 to 10% by weight, based on a total weight of the lithium manganese-based oxide (¶0159), which overlaps the claimed range.
Per claim 8, modified-Tsuchida teaches the limitations of claim 1. The lithium ion conductive glass-ceramic sold electrolyte layer further includes a conductive agent (¶0058).
Regarding claim 17, Tsuchida teaches a positive electrode 4 comprising a positive electrode mixture formed on at least one side of a current collector 7 (Fig. 2A, ¶0083). The rejection above details the obviousness of the positive electrode active material claim 1.
Regarding claim 18, Tsuchida teaches a secondary battery comprising a positive electrode 4 (Fig. 2A, ¶0083). The rejection above details the obviousness of the positive electrode of claim 17.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida, and further in view of Woehrle and US PGPub 2015/0372344 to Iwasaki (of record).
Regarding claims 9 and 10, Tsuchida and Woehrle render the positive electrode active material of claim 1 obvious (see rejection above). Tsuchida teaches a method for producing that material comprising (a) mixing lithium-rich manganese-based oxide powder and lithium ion conductive glass-ceramic solid electrolyte powder comprising Li2S-SiS2-Si--xOy to form a mixture (¶0151-0157 generally teach this step; a skilled artisan would understand that the cathode active material particles and sulfide solid electrolyte stand in for the specific embodiments disclosed elsewhere; ¶0029, 0062 of Woehrle teach the inclusion of Li4SiO-4 in a glass-ceramic) (b) treating the mixture (¶0167, 0171). 
While Tsuchida does not teach that the step of treating the mixture is a step of heating the mixture, Iwasaki teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to heat-treatment in such a step to aid plastic deformation of the electrolyte powder (¶0066, 0067, 0069, 0070).
Per claim 10, modified-Tsuchida teaches the method of claim 9. Tsuchida teaches that a mixing ratio of the lithium-rich lithium manganese-based oxide powder and the lithium ion conductive glass-ceramics solid electrolyte powder based on the total weight of the lithium-rich lithium manganese-based oxide powder overlaps the claimed range (¶0164).

Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The preponderance of evidence suggests that the material having the scope of claim 4 is non-obvious.
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach a method having the scope of claim 11 suitable for forming the material of claim 1. 
Claims 12-14 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach a method having the scope of claims 15 and 16 suitable for forming the material of claim 1. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5-10, 17, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, no evidence is presented in the disclosure as originally filed or by Declaration that challenge the determinations of prima facie obviousness above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan S Cannon whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan S. Cannon
Primary Examiner
Art Unit 1726


/RYAN S CANNON/Primary Examiner, Art Unit 1726